Case: 1:20-cv-00052-GHD-DAS Doc #: 15 Filed: 12/02/20 1 of 4 PagelD #: 48

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,
v. No. 1:20-CV-052-GHD-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER 6.66 ACRES OF LAND, MORE
OR LESS, IN OKTIBBEHA COUNTY,
MISSISSIPPI, and
EBENEZER FARMS, LLC,

a Mississippi limited liability company,
Defendants.

JUDGMENT AND ORDER DISBURSING FUNDS

On November 13, 2020, Plaintiff United States of America on behalf of the Tennessee
Valley Authority and Defendant Ebenezer Farms, LLC, informed the Court of the settlement
of his condemnation action. The parties now jointly move for the entry of an agreed judgment
and order disbursing funds, The Court finds the joint motion well taken, and

IT IS, THEREFORE, ORDERED AND ADJUDGED that:

1. Defendant shall recover from Plaintiff $215,000 as the full and final amount of just
compensation for the taking of the easement and right-of-way condemned in this action, which
amount has been deposited by Plaintiff with the Registry of the Court and the disbursement of
which is provided for in paragraph 2 below.

2. The Clerk of this Court is authorized and directed to draw a check on the funds
on deposit in the registry of this Court in the amount of $215,000, less any applicable registry fee,
payable to “Ebenezer Farms, LLC,” in full satisfaction of this Judgment and Order Disbursing
Funds (Judgment), and to mail said check to Charles E. Winfield, Esq., The Winfield Law Firm,

P.A., 224 East Main Street, Starkville, Mississippi 39759.
Case: 1:20-cv-00052-GHD-DAS Doc #: 15 Filed: 12/02/20 2 of 4 PagelD #: 49

3. The vesting of title in the United States of America, free of all liens, claims, and
encumbrances, as evidenced by the Declaration of Taking filed in this action on March 30, 2020
(Doc. 2-1), is hereby fully and finally confirmed with respect to the easement and right-of-way
described below, said description being the same as in Attachment 1 to the Declaration of Taking
filed herein (id.):

A permanent easement and right-of-way, consisting of the perpetual right to enter
and to erect, maintain, repair, rebuild, operate, and patrol lines of transmission line
structures with sufficient wires and cables for electric power circuits and
communication circuits, and all necessary appurtenances, including guy wires, in,
on, over, and across said right-of-way, together with the perpetual right to clear
said right-of-way and keep the same clear of structures (including but not limited
to flagpoles, solar panels, buildings, signboards, billboards), trees, brush, stored
personal property, and fire hazards, to destroy or otherwise dispose of such trees
and brush; to prevent the drilling or sinking of wells within the right-of-way; and
to remove, destroy, or otherwise dispose of any trees located beyond the limits of
said right-of-way which in falling could come within five feet of any transmission
line structure or conductor located thereon, the Tennessee Valley Authority to
remain liable for any direct physical damage to the land and annual growing crops
resulting directly from the operations of the construction and maintenance forces
of its agents and employees in the erection and maintenance of or in exercising a
right of ingress and egress to said transmission line structures, all upon, under,
over, and across the following-described land:

TRACT NO. WTBJ-17

A strip of land located in the West 1/2 of Section 7, Township 18 North, Range 15
East, Oktibbeha County, State of Mississippi, as shown on a map entitled “West
Point — Midway Transmission Line Tap to Blackjack, Miss.,” drawing LW-3226,
sheet P8B, R.0, a reduced scale copy of which is attached to the Declaration of
Taking filed herein, the said strip being 100 feet wide, lying 50 feet on each side
of the centerline of the location and the end boundaries of the strip being more
particularly described as follows:

Commence at the center of said Section 7, Township 18 North, Range 15 East as
shown on said LW-3226, a common corner of Gary Bardwell, et ux.; thence in a
southerly direction with the King Hall, Estate line, 61+ feet to a point on the
property line of King Hall Estate and on the centerline of the location of the
transmission line at survey station 97+03.5, and being the Point of Beginning.

The said strip being bounded on the east end by the said property line; thence with
the centerline of the location S. 89° 42' 09" W., 65.7 feet to a point of intersection
on the centerline of the location at survey station 97+69.20 having the state plane

2
Case: 1:20-cv-00052-GHD-DAS Doc #: 15 Filed: 12/02/20 3 of 4 PagelD #: 50

coordinates of North: 1433157.89 East: 1004249.59; thence with the centerline of
the location N. 03° 33'07" W., 1,305.37 feet to a point of intersection on the
centerline of the location at survey station 110+74.57 having the state plane
coordinates of North: 1434460.76 East: 1004168.71; thence with the centerline of
the location N. 27° 30' 06" W., 1,455.25 feet to a point of intersection on the
centerline of the location at survey station 125+29.82 having the state plane
coordinates of North: 1435751.56 East: 1003496.72; thence with the centerline of
the location N. 00° 31'22" W., 75.14 to a point of ending on the centerline of the
location at station 126+04.96, and on the south right-of-way of Black Jack Road,
the said strip being bounded on the north end by the said road right-of-way, the
ends of said strip are shortened or extended to said property lines.

The above-described strip of land includes the centerline of the transmission line
location for a net distance 2,901.46 feet and containing 6.66 acres, more or less.

Furthermore, the permanent easement rights include the perpetual right to install,
maintain, and replace guy wires and necessary appurtenances outside the right-of-
way for the transmission line structures located at survey stations 97+69.20,
110+74.57, and 125+29.82.

Furthermore, the above-described easement rights are acquired with respect to
appurtenant right, title, and interest as the owner of the land may have in Tract No.
WTBJ-18, Oktibbeha County, Mississippi (Blackjack Road), the adjoining road
right-of-way as shown on the map referenced above.

The above-described parcel of land is lying in the West 1/2 of Section 7,
Township 18 North, Range 15 East, Oktibbeha County, State of Mississippi.

The coordinates, distances and directions of lines are referred to the Mississippi
East Coordinate System, NAD83(2011) Horizontal Datum, NAVD88 (Geoid
12A) Vertical Datum.
4. The Clerk of this Court shall furnish to Plaintiff certified copy of this Judgment, which

shall serve as a muniment of title.
Case: 1:20-cv-00052-GHD-DAS Doc #: 15 Filed: 12/02/20 4 of 4 PagelD #: 51

th
It is SO ORDERED, on this the & “day of December, 2020.

SENIOR U.S. DISTRICT JUDGE

We hereby approve and consent
to the entry of this Judgment:

s/James S. Chase

Michael V. Bernier (MS BAR 103960)
James S. Chase (TN BPR #020578)
TVA GENERAL COUNSEL’S OFFICE
400 West Summit Hill Drive

Knoxville, Tennessee 37902-1401
Telephone 865.632.3045

Facsimile 865.632.2422

Email mvbernier@tva.gov

Attorney for Plaintiff

s/Charles E. Winfield (by permission)
Charles E. Winfield (MS BAR 10588)

The Winfield Law Firm, P.A.

224 East Main Street

Starkville, Mississippi 39759
Telephone 662.323.9231

Facsimile 662.323.3920

Email cwinfield@winfieldlawfirm.com

Attorney for Defendant
